OPINION — AG — ** EMPLOYMENT SECURITY COMMISSION — PAYMENT — LEGALITY OF INSTRUMENT ** ON OR ABOUT JANUARY 17, 1948 THE COMMISSION ISSUED ITS "CHECK" OR WARRANT, PAYABLE TO THE ORDER OF ONE 'A. S. GOINS' FOR BENEFITS DUE UNDER THE OKLAHOMA EMPLOYMENT SECURITY ACT; THAT SHORTLY THEREAFTER, ONE 'WILLIS TENNANCE' INFORMED THE COMMISSION THAT HE HAD CASHED THE INSTRUMENT UPON THE ENDORSEMENT THEREOF BY THE PAYEE, BUT THAT THE INSTRUMENT, WITH NO FURTHER ENDORSEMENT HAD BEEN LOST OR STOLEN FROM HIM; THAT THE COMMISSION THEREUPON DIRECTED THE STATE TREASURER, AS TREASURER OF THE UNEMPLOYMENT COMPENSATION FUND, NOT TO PAY SAID INSTRUMENT; THAT, THEREAFTER, THE INSTRUMENT WAS PRESENTED TO THE STATE TREASURER FOR PAYMENT, THROUGH REGULAR BANKING CHANNELS AND THAT, PURSUANT TO YOUR DIRECTIONS, PAYMENT WAS REFUSED, AND THE CHECK RETURNED. WHAT KIND OF SETTLEMENT IS NEEDED ? — THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION SHOULD NOT DECIDE THE CONTROVERSY OR DELIVER THE INSTRUMENT IN QUESTION TO EITHER OF THE ADVERSE CLAIMANTS, BUT SHOULD HOLD SAID INSTRUMENT AND THE ENTIRE MATTER IN STATUS QUO PENDING RECEIPT OF WRITTEN DIRECTIONS FROM BOTH CLAIMANTS OR FROM A COURT OF COMPETENT JURISDICTION. (STAKEHOLDER, LEGAL ACTION, STATE AGENCY, LOST WARRANT) CITE: 40 O.S. 219 [40-219] (JAMES C. HARKIN)